Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed January 20, 2021, has been entered.  Prior to the amendment, claims 1-20 were pending in the application.  After entry of the amendment, claims 1-20 remain pending; of these, claims 1, 12, and 20 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In line 12 of claim 1, “the values ...” lacks proper antecedent basis in the claims.  
In line 12 of claim 1, the recitation “one or more parameters” is indefinite; it is not clear whether this language is intended to refer to the same “one or more parameters” previously recited (see claim 1, line 9) or to some different/additional one or more parameters.
In line 13 of claim 12, “the values ...” lacks proper antecedent basis in the claims.  
In lines 13-14 of claim 12, the recitation “one or more parameters” is indefinite; it is not clear whether this language is intended to refer to the same “one or more parameters” previously recited (see claim 12, line 10) or to some different/additional one or more parameters.
In line 11 of claim 20, “the values ...” lacks proper antecedent basis in the claims.  
In lines 11-12 of claim 20, the recitation “one or more parameters” is indefinite; it is not clear whether this language is intended to refer to the same “one or more parameters” previously recited (see claim 20, line 8) or to some different/additional one or more parameters.

Claim Rejections - 35 USC § 103
6.	The rejections under 35 U.S.C. 103 advanced in the previous Office action are withdrawn in view of Applicant’s claim amendments and arguments.

Allowable Subject Matter
7.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270 1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                         
April 2, 2021